NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MARTIN GARDNER REIFFIN,
Plaintiff-Appellant,

V.

MICROSOFT CORPORATION, VVILLIAM H. GATES,
III, AND STEVEN A. BALLMER,
Defendants-Appellees.

2012-1140

Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-3505,
Judge Charles R. Breyer.

ON MOTION

ORDER

Microsoft corporation moves to dismiss the current
appeal as premature. Martin Gardner Reiffin opposes.
Microsoft replies Reiffin moves for leave to file a surre-

ply-
Subsequently, on April 16, 2012, the district court en-

tered final judgment in the underlying action. R»eiffm
filed another appeal, 2012-1357, and within that notice of

REIFFIN V. MICROSOFT CORP

2

appeal states that he withdraws this appeal, 2012-114().
We treat that statement as a withdrawal of his opposition
to the motion to dismiss 2012-1140.

Accordingly,
IT Is ORDERED THAT:

The motions are granted Appeal 2012-1140 is dis-

missed.

JUN112U12

Date

cc: Joseph L. Spiegel, Esq.

Todd M. Siegel, Esq.
s25

ISSUED AS A MANDATE:

For The Court

/s/ J an Horbaly

J an Horbaly
Clerk
U.S.  FOH
Tl'lE FEDERAL CIRCU|T
- JUN l 1 2012
JAN HOBBA|.
¢1111112:112 1:1511'